Appeal by the defendants from (1) an order of the Supreme Court, Westchester County (Nastassi, J.), dated January 7, 1994, and (2) an order of the same court, dated February 15, 1994, which denied reargument.
Ordered that the appeal from the order dated February 15, 1994, is dismissed, as no appeal lies from an order denying reargument; and it is further,
*720Ordered that the order dated January 7, 1994, is affirmed, for reasons stated by Justice Nastassi at the Supreme Court; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.